DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/16/2020 and the Remarks and Amendments filed on 7/27/2022. Acknowledgment is made with respect to a claim to priority to Issued Patent No. 10,755,197 filed on 5/12/2016.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of Issued Patent No. 10,755,197.  For example, claim 1 of Issued Patent No. 10,755,197 discloses a system, the data hub with HER and logically equivalent data, the reasoning model, the data warehouse, the rules engine, the exact representation, and the feature catalog.

Claim 2 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 16 of Issued Patent No. 10,755,197.  For example, claim 16 of Issued Patent No. 10,755,197 discloses the update queue.

Claim 3 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 6 of Issued Patent No. 10,755,197.  For example, claim 6 of Issued Patent No. 10,755,197 discloses the star schema structure.

Claim 4 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 7 of Issued Patent No. 10,755,197.  For example, claim 7 of Issued Patent No. 10,755,197 discloses the lossy process.

Claim 7 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 12 of Issued Patent No. 10,755,197.  For example, claim 12 of Issued Patent No. 10,755,197 discloses running the predictive model against features.

Claim 8 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 4 of Issued Patent No. 10,755,197.  For example, claim 4 of Issued Patent No. 10,755,197 discloses the machine readable document.

Claim 9 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of Issued Patent No. 10,755,197.  For example, claim 1 of Issued Patent No. 10,755,197 discloses the tabular format.

Claim 11 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 11 and 16 of Issued Patent No. 10,755,197.  For example, claims 11 and 16 of Issued Patent No. 10,755,197 disclose a method, the data hub with HER and logically equivalent data, the reasoning model, the data warehouse, the rules engine, the exact representation, and the feature catalog.

Claim 12 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 17 of Issued Patent No. 10,755,197.  For example, claim 17 of Issued Patent No. 10,755,197 discloses the no updated feature element.

Claim 15 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 19 of Issued Patent No. 10,755,197.  For example, claim 19 of Issued Patent No. 10,755,197 discloses the medication element.

Claim 16 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 11 and 16 of Issued Patent No. 10,755,197.  For example, claims 11 and 16 of Issued Patent No. 10,755,197 disclose a method, the data hub with HER and logically equivalent data, the reasoning model, the data warehouse, the rules engine, the exact representation, and the feature catalog.

Claim 17 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 17 of Issued Patent No. 10,755,197.  For example, claim 17 of Issued Patent No. 10,755,197 discloses the no updated feature element.

Claim 18 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 12 of Issued Patent No. 10,755,197.  For example, claim 12 of Issued Patent No. 10,755,197 discloses running the predictive model against features.

Claim 19 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 18 of Issued Patent No. 10,755,197.  For example, claim 18 of Issued Patent No. 10,755,197 discloses the risk score.

Claim 20 is non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 19 of Issued Patent No. 10,755,197.  For example, claim 19 of Issued Patent No. 10,755,197 discloses returning the prediction to the EHR.

As such, Issued Patent No. 10,755,197 teaches all of the limitations of instant application claims 1-4, 7-9, 11, 12, and 15-20.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, and “a feature catalog configured to” in claim 1 and its dependents and a “machine learning component” in claim 7 and its dependents1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
performs a transformation on the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a transformation (such as structurally correlating data as described in paragraph [0026] of the specification) on raw data to generate normalized data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
applies feature rules to the set of normalized population data in order to extract a set of features:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying feature rules to normalized data in order to extract features representing the data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
structurally correlating the updated raw population data with the single parameter: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of structurally correlating data with a parameter, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, “a feature catalog configured to”, “receive an updated raw population data comprising a plurality of electronic health records (EHR)”, “host the set of features extracted from the set of normalized population data”, “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the feature rules are a second set of rules-based algorithms”, “a data warehouse that stores and hosts the set of normalized population data in a data warehousing structure”, “wherein the set of features extracted comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”, and “a feature catalog that stores and hosts the set of features extracted from the set of normalized population data”.  The additional elements of “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, “data warehouse”, and “a feature catalog”, as interpreted in the 112f interpretation above, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receive an updated raw population data comprising a plurality of electronic health records (EHR)”, “stores and hosts the set of normalized population data in a data warehousing structure“, and “stores and hosts the set of features extracted from the set of normalized population data” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the feature rules are a second set of rules-based algorithms”, and “wherein the set of features extracted comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, “data warehouse”, and “a feature catalog”, as interpreted in the 112f interpretation above, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receive an updated raw population data comprising a plurality of electronic health records (EHR)”, “stores and hosts the set of normalized population data in a data warehousing structure“, and “stores and hosts the set of features extracted from the set of normalized population data” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”), and receiving EHR data and hosting or storing this data are well-known, routine, conventional extra-solution activities in the art (see Han; US 20160147975 A1; [0005]; “The conventional arts concerning personal health record management involve a process of accessing the server of a single specific medical institution, receiving personal health records after user authentication, and storing the records in a personal terminal device”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the feature rules are a second set of rules-based algorithms”, and “wherein the set of features extracted comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “holding the set of normalized population data in an update queue to extract the set of features”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of holding data in a queue to extract features, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the update queue comprises a nested, hierarchical structure or a star schema data structure”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the update queue comprises a nested, hierarchical structure or a star schema data structure”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “extract the set of features by a lossy process”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of extracting features by a lossy process, which are evaluations or observations that are practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises a simplified projection of the set of normalized population data”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprise a Boolean expression regarding whether some portion of the set of normalized population data is above a threshold”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprise a Boolean expression regarding whether some portion of the set of normalized population data is above a threshold”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “runs a first predictive model against the set of features hosted in the feature catalog to generate a prediction”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of running a generic model and generating a predictions, which are evaluations or observations that are practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first predictive model comprises a set of instructions”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). The additional element of “a machine learning component”, as interpreted in the 112f interpretation above, is a  generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the first predictive model is formatted in a structured document that is human and machine readable”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first predictive model is formatted in a structured document that is human and machine readable”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features are represented in a tabular format”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features are represented in a tabular format”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the updated raw population data comprises updated raw population medical data”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the updated raw population data comprises updated raw population medical data”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
normalizing the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of normalizing raw population data (such as structurally correlating data as described in paragraph [0026] of the specification) to generate normalized data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
applying a first set of rules-based algorithms to identify and correlate the updated raw population data and the logically equivalent data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying rules to identify and correlate data, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.

applying a feature rules to the set of normalized population data in order to extract a set of features:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying feature rules to normalized data in order to extract features representing the data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data hub”, “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “populating at least a first feature catalogue with a first portion of the set of features”, “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the feature rules are a second set of rules-based algorithms”, “storing and hosting the set of normalized population data in a data warehousing structure”, “wherein the set of features comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”, and “storing and hosting the first portion of the set of features in the first feature catalogue”.  The additional element of “a data hub”, a data warehousing structure”, and “a feature catalog” are generic computers component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “storing and hosting the first portion of the set of features in the first feature catalogue”, “storing and hosting the set of normalized population data in a data warehousing structure”, and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the set of features comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a data hub”, a data warehousing structure”, and “a feature catalog” are generic computers component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)” and “populating at least a first feature catalogue with a first portion of the set of features”, “storing and hosting the first portion of the set of features in the first feature catalogue”, and “storing and hosting the set of normalized population data in a data warehousing structure”, and  are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”), and receiving EHR data and hosting or storing this data are well-known, routine, conventional extra-solution activities in the art (see Han; US 20160147975 A1; [0005]; “The conventional arts concerning personal health record management involve a process of accessing the server of a single specific medical institution, receiving personal health records after user authentication, and storing the records in a personal terminal device”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the set of features comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]) Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprise a direct representation of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprise a direct representation of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the at least one of the set of features requested is related to a medication prescribed to a patient”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the at least one of the set of features requested is related to a medication prescribed to a patient”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
normalizing the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of normalizing raw population data (such as structurally correlating data as described in paragraph [0026] of the specification) to generate normalized data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
structurally correlating the updated raw population data with the single parameter: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of structurally correlating data with a parameter, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
applying a feature rules to the set of normalized population data in order to extract a set of features:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying feature rules to normalized data in order to extract features representing the data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data hub”, “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “populating at least a first feature catalogue with a first portion of the set of features”, “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a set of rules-based algorithms, wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, “storing and hosting the set of normalized population data in a data warehousing structure”, “storing and hosting the first portion of the set of features in the first feature catalogue”, and “wherein the set of features comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”.  The additional element of “a data hub”, a data warehousing structure”, and “a feature catalog” are generic computers component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “storing and hosting the set of normalized population data in a data warehousing structure”, “storing and hosting the first portion of the set of features in the first feature catalogue”, and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the set of features comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”, and “wherein the feature rules are a set of rules-based algorithms, wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a data hub”, a data warehousing structure”, and “a feature catalog” are generic computers component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “storing and hosting the set of normalized population data in a data warehousing structure”, “storing and hosting the first portion of the set of features in the first feature catalogue”, and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”), and receiving EHR data and hosting or storing this data are well-known, routine, conventional extra-solution activities in the art (see Han; US 20160147975 A1; [0005]; “The conventional arts concerning personal health record management involve a process of accessing the server of a single specific medical institution, receiving personal health records after user authentication, and storing the records in a personal terminal device”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, “wherein the set of features comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations”, and “wherein the feature rules are a set of rules-based algorithms, wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]) Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “running a first predictive model against the set of features; and generating a prediction”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of running a model and generating a prediction, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the prediction is a risk score or a diagnosis.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the prediction is a risk score or a diagnosis.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the prediction is returned to the plurality of EHR.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the prediction is returned to the plurality of EHR.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Response to Arguments

Applicant’s arguments and amendments, filed on 7/27/2022, with respect to the objection to claims 1-15 have been fully considered and are persuasive.  The objection to claims 1-15 is withdrawn.

Applicant’s arguments and amendments, filed on 7/27/2022, with respect to the double patenting rejection of claims 1-4, 7-9, 11, 12, and 15-20 have been fully considered and Examiner notes that the double patenting was acknowledged by the Applicant.  Examiner will continue to maintain such a rejection until a terminal disclaimer is filed or until the instant claims and the reference claims are amended to become patentably distinct from each other, whichever comes first.

Applicant’s arguments and amendments, filed on 7/27/2022, with respect to the 35 USC § 112(f) interpretation of claims 1-10 have been fully considered and Examiner notes that the interpretation was acknowledged by the Applicant.  The 35 USC § 112(f) interpretation of claims 1-10 will be maintained.  

Applicant’s arguments and amendments, filed on 7/27/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been fully considered and are not persuasive.

Beginning on page 12 of the remarks, filed on 7/27/2022, Applicant argues that, in regards to the step 2a, prong 1 element of the 101 analysis, the “human mind is a single storage and cannot store data in multiple components. Furthermore, machine learning and predictive modeling are dependent on a digital computing device and could not be accomplished by the human mind. Therefore, the claims do not cover mental processes because each claims, as a whole, cannot be practically performed in the human mind, and the claims are therefore subject matter eligible at the first prong of Step 2A”.  Examiner respectfully disagrees.  Applicant has failed to point to any specific limitation of the claim language that was identified as mental process, and has failed to provide any evidence as to why a claim limitation identified as a mental process cannot be performed in the human mind with the assistance of pen and paper.  Rather, the Applicant has made a generalization that ML and predictive modeling cannot be performed in the human mind without connecting this argument to any specific claim language.

In regards to the step 2a, prong 2 and step 2b parts of the 101 analysis, Applicant argues, on page 12 of the remarks, that “the claims recite additional elements that integrate the Examiner stated judicial exception into a practical application … the recited features provide an improvement or solution in the relevant technology through the feature catalog that provides the set of features  (an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations) directly to the predictive model applications” and further argues that “the current invention integrates the Examiner stated judicial exception into a practical application that provides an improvement in the relevant technology or technical field such that the claims are subject matter eligible at the second prong of Step 2A, and/or at Step 2B”, pointing to paragraphs [0040-0044] to demonstrate the alleged improvement in technology.  Examiner respectfully disagrees. Applicant has failed to identify any additional elements beyond the identified abstract ideas that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas.  Applicant has failed to connect the claim language, specifically the additional elements, to the alleged improvements discussed in the originally filed specification.  In the independent claims of the present application, the additional elements of the claim language beyond the identified abstract ideas (in the form of mental processes) are either generic computer components that are mere instructions to apply an abstract idea (see MPEP § 2106.05(f)), insignificant extra solution activities (see MPEP § 2106.05(g)), or field of use exceptions (see MPEP § 2106.05(h)).

As such, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 1-20 STANDS.

Applicant’s arguments and amendments, filed on 7/27/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been fully considered and are persuasive.  

The closest prior art of record Ong (US 20110224565 A1) discloses a method of producing an artificial neural network capable of predicting the survivability of a patient, but fails to disclose a rules engine that applies feature rules to the set of normalized population data in order to extract a set of features, wherein the feature rules are a second set of rules-based algorithms, and wherein the set of features extracted comprises an exact representation of the logically equivalent data or an abstraction of the logically equivalent data which represents the single parameter of the plurality of EHR in at least a plurality of representations, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of claims 1-20 is withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, and “a feature catalog configured to” in claim 1 and its dependents and “a machine learning component” in claim 7 and its dependents in at least Figure 1 and paragraph [0033] of the originally filed specification, and all of the components appear to be generic processing elements implemented in hardware or software.